                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

CLARENCE R. HULL,                             )
    Plaintiff,                                )
                                              )
v.                                            )      Civil Action Number 3:16-cv-2920
                                              )      Chief Judge Crenshaw/Frensley
ABL MANAGEMENT,                               )
     Defendant.                               )


                            REPORT AND RECOMMENDATION

       This is a pro se prisoner action raising claims under 42 U. S. C. § 1983. Following the

Court’s initial review under the Prison Litigation Reform Act (“PLRA”) the Clerk of Court

provided Plaintiff with service packets for the remaining Defendants with instructions to complete

the service packets and return them to the Clerk’s office within 21 days after receiving the Court’s

Order. Docket No. 18. Plaintiff was likewise warned that his failure to return the completed service

packets within the time required could jeopardize his prosecution of this action. Id.

       Rule 4(m) of the Federal Rules of Civil Procedure provides in pertinent part:

       Time Limit for Service.

               If a defendant is not served within 90 days after the complaint is filed, the
       court—on motion or on its own after notice to the plaintiff—must dismiss the action
       without prejudice against that defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the failure, the court must
       extend the time for service for an appropriate period.

       To date, Plaintiff has never returned service packets for Defendants John Doe, Randy LNU

or FNU Dickson. The Court has previously order Plaintiff to show cause for his failure to complete

service in this matter. Docket No. 23. The Plaintiff responded indicating that he intended to name

ABL Management Inc as the Defendant. The Court granted Plaintiff’s Motion to Substitute ABL

Management and afforded Plaintiff additional time to complete service in this matter again
advising Plaintiff that his failure to comply with the Order may result in the case being dismissed

without prejudice. Docket No. 25. Notwithstanding subsequent efforts to obtain service on ABL

Management, Plaintiff made no further efforts to obtain service on Defendants John Doe, Randy

LNU or FNU Dickson. As a result, the undersigned recommends that the claims against these

Defendants be dismissed without prejudice.

       Under Rule 72(b) of the Federal Rules of Civil Procedure, any party has fourteen (14) days

from receipt of this Report and Recommendation in which to file any written objections to this

Recommendation with the District Court. Any party opposing said objections shall have fourteen

(14) days from receipt of any objections filed in this Report in which to file any response to said

objections. Failure to file specific objections within fourteen (14) days of receipt of this Report

and Recommendation can constitute a waiver of further appeal of this Recommendation. Thomas

v. Arn, 474 U.S. 140, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985), reh’g denied, 474 U.S. 1111 (1986).




                                                     JEFFERY S. FRENSLEY
                                                     United States Magistrate Judge
